Citation Nr: 0615200	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  99-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip dislocation.

2.  Entitlement to service connection for a low back 
disability.

3.  Evaluation of anxiety disorder with hyperventilation 
syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from August 1976 to November 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1999 and November 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

In May 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran currently does not have a chronic right hip 
disability.

2.  A low back disability was not manifest during service and 
is not attributable to service.

3.  Anxiety disorder with hyperventilation syndrome is 
manifested by moderate symptoms with moderate difficulty in 
occupational and social functioning. 


CONCLUSIONS OF LAW

1.  Residuals of a right hip dislocation were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder with hyperventilation syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, 19 U.S. Vet. App. 473 (2006) 
the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
timing requirement enunciated in Pelegrini applies equally to 
all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased rating for bilateral 
hearing loss.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
communications, such as VCAA letters of April and December 
2001, explained the evidence necessary to establish 
entitlement.  In addition, the letter described what evidence 
was to be provided by the veteran and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A VCAA notice was 
not provided to the appellant before the RO decision.  In the 
present case, the Board finds that there was no prejudice to 
the appellant.  The VCAA notice has afforded the claimant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In other words, the claimant was 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  The veteran has 
not claimed any prejudice as a result of the timing of the 
VCAA letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in April and December 2001 specifically 
described the evidence needed to substantiate the claim and 
requested that the appellant to send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claims for service connection are being denied, 
therefore there can be no possibility of prejudice to the 
appellant even if the appellant was not informed of the same.  
Furthermore, there can be no prejudice for lack of notice of 
the degree of disability and the effective date on the 
increased rating claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained service medical 
records, private medical records and VA outpatient records.  
The veteran was afforded VA examinations.  The Board 
concludes that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).



Legal Criteria and Analysis

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Residuals of right hip dislocation

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for residuals of a right hip 
dislocation.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

At a VA examination of July 2005 the veteran reported that 
while he used to suffer from hip pain in the past, he no 
longer suffered from hip pain and denied any incapacitating 
episodes.  Physical examination of the right hip revealed a 
full, painless range of motion with flexion to 120 degrees, 
extension 0 to 10 degrees, adduction 0 to 20 degrees, 
abduction 0 to 45 degrees, external rotation 0 to 45 degrees 
and internal rotation 0 to 20 degrees.  X-rays of the hip 
were normal.  A diagnosis of normal right hip was entered.  
The examiner noted that there was no disability associated 
with the right hip.  He further noted that the veteran 
realized the same.

The veteran is seeking service connection for residuals of a 
right hip dislocation.  The law provides that service 
connection is granted for a disability due to disease or 
injury in service.  The law requires the existence of 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
present case the evidence shows that the veteran complained 
of and was treated for hip pain.  However, current medical 
diagnosis shows a normal hip.  There is no competent medical 
evidence of record showing a current hip disability.  As the 
evidence shows that the veteran does not currently have a 
right hip disability, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 55.  

Low back disability

The veteran is seeking service connection for a low back 
disability.  He claims that he injured his back while in 
service in 1982 during a motor vehicle accident.  After a 
careful review of the evidence of record the Board finds that 
the evidence is against a finding of service connection for a 
low back disability.  

The service medical records reflect no complaints, findings, 
treatment, or diagnosis of a low back disorder or a back 
injury.  In the Report of Medical History of November 1985 
which accompanied the separation physical of November 1985, 
the veteran denied ever having any back problems. 

VA examination of May 1986 noted the veteran's back as 
normal, with normal gait and station to include heel walking, 
toe walking and tandem gait.  Range of motion of the back was 
full with no evidence of abnormal curvature or a spasm.  
Cervical spine was normal.  

VA outpatient treatment records dated between December 1998 
and May 2005 document complaints of and treatment for back 
pain with a diagnosis of degenerative disc disease.  The 
records note the veteran's reported history of a motor 
vehicle accident in 1982 while in service where he injured 
his back.  Private medical records dated between December 
1997 and August 1999 also note a diagnosis of and treatment 
for degenerative disc disease and back pain.  The records 
also note the veteran's history of a motor vehicle accident 
while in service in which he injured his back.  However, in 
these records, the accident is noted to have occurred in 
1984.

VA examination report of July 2005 noted that the veteran had 
a lumbar laminectomy at L4-5 in October 1999.  A year later 
he fell while on duty in a police training accident and 
reinjured his back and had a second laminectomy at L4-5 in 
November 2000.  In December 2004 he underwent a third 
laminectomy at L4-5.  The veteran reported being improved 
since his last surgery and noted very little back pain.  He 
did report being significantly restricted in his activities 
such as running and jumping.  A diagnosis of status post 
lumbar laminectomy times three at L4-5 with residual 
disability and foot drop was entered.  The examiner opined 
that "[t]he veteran does have significant disability related 
to his lumbar spine, as noted previously, but it is very 
unlikely that this is at all related to his active duty 
service, including the motor vehicle accident in 4/82."

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for a low back 
disability.  Service medical records are completely negative 
for any complaints of or treatment for a low back disability 
and his spine was normal at separation.  Moreover, the first 
post-service medical evidence of low back problems of record 
dates to December 1997.  This was more than 12 years after 
separation from service.  Furthermore, the only medical 
opinion of record regarding the causation of the veteran's 
low back disability states that the veteran's current 
disability is not related to service or the claimed motor 
vehicle accident of April 1982.

The only evidence in support of the veteran's claims are his 
own assertions that he injured his back during a motor 
vehicle accident while in service.  While the veteran has 
maintained that his low back disability is a result of his 
motor vehicle accident in service, he has not been shown to 
be a medical expert.  Therefore, he was not qualified to 
express an opinion regarding a medical diagnosis.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis, and the veteran's lay opinion cannot be 
accepted as competent evidence to the extent that it purports 
to establish such medical diagnosis.  See Espiritu, 2 Vet. 
App. at 494-95.  Furthermore, the Board notes that there is 
no evidence in the service medical records of the veteran 
having been involved in a motor vehicle accident and no 
complaints or treatment for a low back disability.  There is 
also no competent medical evidence relating the current low 
back disability to service.  The Board notes that although 
there is no evidence of record of a motor vehicle accident in 
April 1982, the examiner appears to have accepted the 
veteran's account of the accident when rendering an opinion 
as to the etiology of the low back disability and stated that 
the current low back disability was not related to the motor 
vehicle accident.  

Furthermore, the Board notes that the veteran filed a claim 
in November 1985 upon separation from service for other 
disabilities.  At the time, he made no mention of nor did he 
complain of a low back disability.  He also was silent with 
respect to any low back problems at the VA examination of May 
1986.  The veteran's silence, while otherwise actively 
seeking compensation is negative evidence against the 
veteran's claim.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a low back disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the applicable rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (2005) a 30 percent evaluation is 
provided when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is provided when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is provided when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is provided when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. 49.

The veteran is seeking an increased evaluation for anxiety 
with hyperventilation syndrome currently evaluated as 30 
percent disabling.  

Initially the Board notes that the veteran was assigned a GAF 
score of 85 in August 1998.  Subsequent GAF scores were noted 
as 61 in July and August 2003, 55 in June 2004, 45 in May 
2005, and 55 in July 2005.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted to be of importance.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging from 31-
40 reflect some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

VA outpatient treatment records dated between August 1998 and 
May 2005 reveal that the veteran received psychotherapy for 
anxiety attacks.  At a VA examination of August 1998 the 
veteran reported anxiety attacks with minimal interference 
with his family, personal or occupational life.  In November 
2001 he reported his marriage was fairly good and that he 
worked 174 hours of overtime in one month.  In March 2002 the 
veteran's mood and affect were normal.  In April 2003 the 
veteran reported doing well with work and family, but feeling 
anxious.  He reported no paranoid ideation or delusional 
thinking.  In July 2003 the veteran was reported to be mildly 
anxious.  In December 2003 his mood was good.  He reported 
some anxiety but no panic attacks.  Affect was calm.  In May 
2005 his affect was a bit anxious but clams with 
intervention.  

At a VA examination of July 2005 the veteran was noted to 
report anxiety and panic attacks.  He reported that his 
anxiety and panic affected his work in that he easily became 
forgetful and angry.  He denied any major conflict in his 
marriage.  He reported no social life and no close friends.  
There was no reported problem with communication or thought 
process.  He reported seeing shadows when he wakes up in the 
middle of the night four times a week.  He had no problems 
maintaining activities of daily living and maintaining basic 
person hygiene.  He reported reduced concentration but no 
clinical depression.  He also reported persistent moderate 
anxiety since 1982 and developing panic attacks with sweaty 
hands, palpitations, hyperventilation, and being fearful of 
dying.  He reported avoiding crowds in public places, long 
distance driving and flying.  He also reported trouble 
sleeping.  His mood and affect were noted as moderately 
anxious, but not grossly depressed.  Insight into his 
problems, judgment, orientation, and memory seemed to be 
grossly intact.  His concentration was reduced.  The examiner 
opined that the veteran "continues to have a moderate case 
of anxiety disorder and panic disorder.  His hyperventilation 
is part of the panic disorder which he first developed 
shortly after he developed anxiety disorder in 1982.  
Therefore, panic disorder is also service-connected.  I 
believe that his anxiety disorder and panic disorder have 
remained unchanged since his last evaluation."

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent is not 
warranted.  The veteran's condition has been described as 
moderate.  The veteran has been able to maintain his job with 
little interruption for years.  Although some reports note no 
social life or friends, he continues to be married and 
reported a relatively intact married life.  There have been 
no reports of suicidal ideations.  Although concentration was 
reduced at times, his judgment, orientation, and memory 
seemed to be grossly intact.  He has been able to function 
independently at all times.  Although he does suffer from 
panic attacks, he was noted as not being grossly depressed, 
or hallucinating or delusional.  

In sum, the veteran's symptoms warrant an evaluation of 30 
percent but not higher.  For example, there is no recent 
evidence in the record of suicidal ideation; flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran's speech was clear, coherent, and 
relevant in the July 2005 VA examination.  He demonstrated 
appropriate grooming and hygiene.  He was appropriately 
oriented.  He is married to his long time spouse.  
Furthermore, the VA examiner noted in July 2005 that the 
veteran's anxiety disorder is moderate and has remained 
unchanged since the previous evaluation which was in August 
1998.

The evidence supports a rating of 30 percent, but no higher, 
for an anxiety disorder under Diagnostic Code 9410.  The 
Board is aware that a GAF of 45 was entered in May 2005.  
However, that score was in remarkable contrast with those 
that were entered before and after that date.  Furthermore, 
at the time of the GAF of 45, the examiner described the 
veteran as a "bit anxious."  The Board believes that the 
July 2005 examiner is more accurate in the assessment that 
the condition had not changed.  The Board also finds that the 
GAF of 45 is inconsistent with the other GAF scores and 
appears to be inconsistent with a description of a "bit 
anxious."  Under the circumstances, the Board concludes that 
the GAF score of 45 has less probative value than the other 
evidence of record.  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for residuals of a right 
hip dislocation is denied.  Entitlement to service connection 
for a low back disability is denied.

An increased evaluation for anxiety disorder with 
hyperventilation syndrome, currently rated as 30 percent 
disabling is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


